DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of Group 1 claims 1-11 and 23-24 in the reply filed on 08/08/2022 is acknowledged. Examiner notes the election is considered to be without traverse, as the response did not set forth that the election is made with traverse.

Claim Objections
Claims 23-24 are objected to because of the following informalities: Claim 23 recites the limitation “an emitted signal from a passive device located in a subject’s body”. Examiner notes that the limitation does not distinguish the apparatus from the body and therefore appears to be reciting the subject’s body as a part of the apparatus. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “passive device” in claims 1 and 24 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“emitting a signal”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
The limitation “external device” in claim 23 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“to receive...” and “to process...”). The limitation meets prong (C) because the claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that an implant, smart pill, or similar (pg. 9 lines 13-15) appears to be the corresponding structure described in the specification for the passive device and the transceiver/processor (fig. 2 (102)) configured for performing the functions disclosed on pg. 16-17 appears to be the corresponding structure described in the specification for the external device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
In this instance, claim 23 recites “a kit comprising an external device configured to…..”. Therefore, the kit is recited as only comprising the means-plus-function limitation (e.g. a generic “device” having corresponding functional language “to receive….” and “to process..”) and is not in a combination, therefore this violates the provisions of 112(f). Examiner notes that while a passive device is recited in claim 23, said passive device is not positively recited as a part of the claimed kit until claim 24 and therefore with respect to claim 23, the passive device is not interpreted as a part of the claimed invention, but rather an additional element intended to be used with the claimed invention. 

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 23 recite the limitation “effects of different propagation speeds of the emitted signal in one or more layers of tissue through which the emitted signal passes”. Examiner notes that in an instance in which the emitted signal passes through only one layer it is unclear what is meant by different propagation speeds of the emitted in said one layer. In other words, it would appear that the emitted signal would only have one propagation speed when passing through one layer of tissue. For examination purposes, it has been interpreted to mean respective propagation speeds of the emitted signal in one or more layers, however, clarification is required. 
Claim 2 recites the limitation “wherein the passive device includes circuitry from forming the first set of frequency components from the second set of frequency components”. The limitation appears to conflict with claim 1 which sets forth that the second set of frequency components is not included in the first set of frequency components. In its broadest reasonable interpretation, forming the first set of frequency components from the second set of frequency components would appear to include the second set of frequency components (or at least a portion thereof) in the first set of frequency components. For examination purposes, the claims are interpreted as best understood in that the first set of frequency components is formed from the second set of frequency components. For example, the first set of frequency components may be different from the second set of frequency components, but is a modulated version, harmonic version, or mixture of the second set of frequency components. Clarification is required. 
Claim 5 recites the limitation “a first frequency component”. It is unclear if this is a component of the first set of frequency components, a component of the second set of frequency components, or a different component. For examination purposes, it has been interpreted to mean any first frequency component, however, clarification is required.  
Claim 5 recites the limitation “a second frequency component”. It is unclear if this is a component of the first set of frequency components, a component of the second set of frequency components, or neither. For examination purposes, it has been interpreted to mean any second frequency component, however, clarification is required.
Claim 5 recites the limitation “the first set of frequency components includes a mixture of the first frequency and the second frequency”.  Examiner notes that claim 1 sets forth the first set of frequency components does not include a second set of frequency components which are included in the transmitted signal. In other words, because the first frequency and the second frequency are components of the transmitted signal, they appear to read on the second set of components, however, claim 1 has set forth that the first set of frequency components does not include the second set of frequency components. Thus is unclear how the first set of frequency components can include both a mixture of the first frequency and the second frequency of the transmitted signal and also does not include first frequency and/or second frequency. For examination purposes, it has been interpreted to mean the transmitted signal has a frequency different from the emitted frequency, however, clarification. 
Claim 6 recites the limitation “remove components”. It is unclear if the components removed are components of the first set of frequency components, the second set of frequency components, or different components. For examination purposes, it has been interpreted to mean any components, however, clarification is required. 
Claim 6 recites the limitation “processing the received signal to remove components at frequencies of the second set of frequency components”. Examiner notes that claim 1 sets forth that the antennas receive an emitted signal from the passive device and further sets forth that the emitted signal includes a first set of frequency components which does not include the second set of frequency components, therefore, it is unclear why the received signal would comprise frequencies of the second set of frequency components if the received signal comprises the first set of frequency components that does not include the second set of frequency components. For examination purposes, it has been interpreted to mean the transmitted signal has a frequency different from the emitted frequency, however, clarification.
Claim 7 recites the limitation “remove components”. It is unclear if this is the same components of claim 6, components of the first set of frequency components, the second frequency components or different components. For examination purposes, it has been interpreted to mean any components, however, clarification is required. 
Claim 7 recites the limitation ”antenna signals”. It is unclear if these are the received signals recited in claim 1 or different signals. For examination purposes, it has been interpreted to mean any antenna signals, however, clarification is required.  
Claims 8 and 9 recite the limitation “of radio frequency signals in the one or more layers of tissue”. It is unclear if the radio frequency signals are the emitted signal of claim 1, the transmitted signal of claim 1 or different radio frequency signals. For examination purposes, it has been interpreted to mean any radio frequency signals, however, clarification is required. 
Claim 24 recites the limitation “a passive device”. It is unclear if this is the passive device of claim 23 or if this is a different passive device. For examination purposes, it has been interpreted to mean any passive device, however, clarification is required. 
Claim 24 recites the limitation “the passive device”. It is unclear if this is referring to the passive device set forth in claim 23 or the newly recited passive device of claim 24. For examination purposes, it has been interpreted to mean either passive device, however, clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iustin et al. (US 20070225596 A1), hereinafter Iustin.
Regarding claims 1 and 23,
Iustin teaches a localization method and associated kit (at least fig. 3 (100) and corresponding disclosure in at least [0079]) comprising an external device (at least fig. 3 (101) and corresponding disclosure in at least [0079]) configured to:
Receive, at each antenna (at least fig. 3 (113) and corresponding disclosure in at least [0095]. Examiner notes 115 is considered an antenna in that it receives electromagnetic energy and additionally [0058] discloses the sensors are electrostatically shielded antennas. See also claim 34) of a plurality of antennas (see at least fig. 3 which depicts a plurality of the sensors (i.e. antennas) 113 and at least claim 33 recites an array of at least four sensors), an emitted signal from a passive device (at least fig. 14 (115) and corresponding disclosure in at least [0079] and [0091] which discloses the implant 115 is preferably excited and energized by an external excitation source, thus is passive) (see fig. 2 (S1) and (S2) and [0095] which discloses signals generated by the implant 115 are detected by the array of sensors), 
Each antenna of the plurality of antennas providing a respective received signal of a plurality of received signals ([0096] which discloses the sensors 113 are connected to a receiver 109 which is designated to supply a data processing unit with information for further processing. Examiner thus notes each of the sensors 113 would provide a respective received signal to the receiver (109) and/or data processing unit 133 and [0038] which discloses comparing the signal received at the at least three positions (i.e. positions of the sensors))
wherein the emitted signal includes a first set of frequency components ([0091] which discloses the implant comprises a mixer circuit which receives and mixes two RF frequencies F1 and F2 and releases a signal with a differential frequency (ΔF or F1-F2 [0069] which may be in a range of 5-900 MHz) and is caused by subjecting the passive device (115) to a transmitted signal ([0091] which discloses the implant is excited and energized by an external excitation source and the implant receives the two RF/microwave frequencies, F1 and F2) including a second set of frequency components (F2) not included in the first set of frequency components (examiner notes since the differential frequency is F1-F2, the resulting frequency would not include F2 from the transmitted signal)
Processing the plurality of received signals to determine a location of the passive device ([0095] which discloses the sensors are connected to a receiver which supplies a data processing unit 133 for further processing and the data processing unit determines the real time implant 115 position within the body relative to the array. For example, the measured phase differences using the sensors are converted by a geometric 3D calculation method, such as triangulation or neural networks and [0041] which discloses a phase difference for each position detected electromagnetic signal from the transmitter is determined between a reference and each one of the other positions), the processing being based at least in part on the effects of different propagation speeds of the emitted signal in one or more layers of the tissue through which the emitted signal passes to reach the plurality of antennas (113) ([0013] which discloses the electromagnetic signal is adapted to propagate with a wavelength in said living body so that a phase difference of the signal is detectable and [0093] which discloses the wavelength of the emitted signal in the tissues of the living body includes a velocity factor. Therefore, any processing of the signals for phase difference and location determination would be based at least in part on the wavelength and thus the propagation speed of the emitted signal. Additionally examiner notes any signals which pass through one or more layers of tissue would necessarily experience effects of different propagation speeds in the one or more layers of tissue, therefore, in its broadest reasonable interpretation any processing of the received signals would be based at least in part on the effects of the different propagation speeds of the emitted signal in one or more layers of the tissue through which the emitted signal passes to reach the plurality of antennas).

Regarding claim 2,
Iustin further discloses wherein the passive device (115) includes circuitry ([0091] which discloses the implant 115 comprises a mixer circuit) for forming the first set of frequencies (ΔF or F1-F2) from the second set of frequencies (F2) ([0091] which discloses the mixer circuit receives and mixes the two RF/microwave frequencies F1 and F2 to release the signal with the differential ΔF)

Regarding claim 3,
Iustin further discloses wherein the transmitted signal (F1 and F2) includes a first frequency component (F1) with a first frequency (F1) and a second frequency component (F2) with a second frequency (F2) and the first set of frequency components (ΔF) includes a mixture of the first frequency (F1) and the second frequency (F2) ([0091] which discloses the mixer circuit is arranged to receive and mix said two RF/microwave frequencies, F1 and F2, and release a signal with an differentially frequency ΔF or F1-F2. Examiner notes the differential frequency is a mixture as per the mixing of the two RF/microwave frequencies) 

Regarding claim 9,
Iustin further discloses wherein the effects of the different propagation speeds of radio frequency signals in the one or more layers of tissue through which the emitted signal passes to reach the plurality of antennas include refraction and changes in wavelength (Examiner notes that the effects of different propagation speeds of radio frequency signals in one or more layers of tissue necessarily include refraction and changes in wavelength. Examiner notes that any signals received through the one or more layers of tissue would necessarily experience such effects)

Regarding claim 24, 
Iustin further discloses further comprising a passive device (115) for introduction into a subject (at least fig. 3 (119) and corresponding disclosure in at least [0087]), the passive device (115) configured to emit the emitted signal as a result of being subjected to the transmitted signal ([0091] which discloses the implant is excited and energized by an external excitation source 103, which transmits frequencies F1 and F2 and releases the signal with the differentially frequency after mixing and receiving F1 and F2). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iustin in view of Reniers (US 20160282461 A1). 
Regarding claim 3,
Iustin teaches the elements of claim 2 as previously stated. Because the circuitry forms a differential frequency from the first and second frequency, it would appear that the circuitry is non-linear, however, this is not explicitly disclosed. 
Nonetheless, Reniers in a similar field of endeavor involving RF localization, teaches a passive device (at least fig. 2 (100) and corresponding disclosure in at least [0014]) configured to emit a signal which includes a first set of frequency components (at least fig. 2 (multiple of f0) and corresponding disclosure in at least [0012]) and caused by subjecting the passive device (100) to a transmitted signal including a second set of frequency components (at least fig. 1 (f0) and corresponding disclosure in at least [0012]. Examiner notes f0 would consist of at least a set of waves (i.e. components) having the frequency f0) not included in the first set of frequency components (examiner notes that the multiples of f0 would not directly include the components of f0) , wherein the passive device (100) includes circuitry (see at least fig. 1 and corresponding disclosure in at least [0012] which discloses the electro magnetic reflector contains a ferrite antenna L with a diode  D and a series C2 and parallel C1 capacitor) for forming the first set of frequency components (multiples of f0) from the second set of frequency components (f0) ([0012] which discloses the reflector receives the signal and reflects higher multiples of f0 and thus is formed from the second set of frequency components)
Renier further teaches wherein the circuitry is non-linear circuitry ([0012] which discloses the higher multiples f0 are caused by the nonlinear effects of the diode D).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Iustin to include circuitry as taught by Reniers in order to provide an implant having a unique frequency. Such a modification would ensure the implant is the only source transmitting that specific higher frequency (Reniers [0015])

Regarding claim 4,
Iustin teaches the elements of claim 2 as previously stated. Iustin fails to explicitly teach wherein the circuitry includes a diode.  
Nonetheless, Reniers in a similar field of endeavor involving RF localization, teaches a passive device (at least fig. 2 (100) and corresponding disclosure in at least [0014]) configured to emit a signal which includes a first set of frequency components (at least fig. 2 (multiple of f0) and corresponding disclosure in at least [0012]) and caused by subjecting the passive device (100) to a transmitted signal including a second set of frequency components (at least fig. 1 (f0) and corresponding disclosure in at least [0012]. Examiner notes f0 would consist of at least a set of waves (i.e. components) having the frequency f0) not included in the first set of frequency components (examiner notes that the multiples of f0 would not directly include the components of f0) , wherein the passive device (100) includes circuitry (see at least fig. 1 and corresponding disclosure in at least [0012] which discloses the electro magnetic reflector contains a ferrite antenna L with a diode  D and a series C2 and parallel C1 capacitor) for forming the first set of frequency components (multiples of f0) from the second set of frequency components (f0) ([0012] which discloses the reflector receives the signal and reflects higher multiples of f0 and thus is formed from the second set of frequency components)
Renier further teaches wherein the circuitry includes a diode (at least fig. 1 (D) and corresponding disclosure in at least [0012]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Iustin to include circuitry as taught by Reniers in order to provide an implant having a unique frequency. Such a modification would ensure the implant is the only source transmitting that specific higher frequency (Reniers [0015])

Regarding claim 6, 
Iustin teaches the elements of claim 1, as previously stated. Iustin fails to explicitly teach further comprising processing the received signals to remove components at frequencies of the second set of frequencies.
Reniers in a similar field of endeavor involving RF localization, receiving, by an antenna (at least fig. 2 (214) and corresponding disclosure in at least [0017] an emitted signal from a passive device (at least fig. 2 (100) and corresponding disclosure in at least [0014]), the antenna (214) providing a received signal, the emitted signal includes a first set of frequency components (at least fig. 2 (multiple of f0) and corresponding disclosure in at least [0012]) and is caused by subjecting the passive device (100) to a transmitted signal including a second set of frequency components (at least fig. 1 (f0) and corresponding disclosure in at least [0012]. Examiner notes f0 would consist of at least a set of waves (i.e. components) having the frequency f0) not included in the first set of frequency components (examiner notes that the multiples of f0 would not directly include the components of f0)
Reniers further teaches further comprising processing the received signals to remove components at frequencies of the second set of frequency components (f0) ([0019] which discloses the received signal is filtered and amplified to minimize the contribution of f0. Examiner notes that in filtering the signal to minimize the contribution of f.sub.0 at least some components at that frequency are necessarily removed)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Iustin to include processing the received signals to remove components at frequencies of the second set of frequency components as taught by Reniers in order to enhance localization, such that the processing of the signals is performed on the emitted signals with minimal noise from the second set of frequency components. 

	Regarding claim 7,
	Reniers as applied with respect to claim 6 above further teaches wherein processing the received signals to remove components comprises passing antenna signals through analog filters (see at least fig. 2 (high pass filter…) and corresponding disclosure in at least [0019]) prior to digitization ([0019] which discloses the filtered and amplified signal is then passed through an analog to digital converter ADC). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iustin in view of Smith et al. (US 20070238985 A1), hereinafter Smith. 
Regarding claim 8,
Iustin teaches the elements of claim 1 as previously stated. Iustin further teaches wherein determining the location of the passive devices includes determining a first set of distances between the plurality of antennas and the passive device ([0095] which discloses the measured phase differences using the sensors 113 are converted by a geometric 3D position calculation method such as triangulation. Examiner notes that in performing triangulation a distance from each antenna to the passive device (and thus a first set of distances) is necessarily determined).
	Iustin fails to explicitly teach determining a second set of distances by processing the first set of distances according to the effects of the different propagation speeds of radio frequency signals in the one or more layers through which the emitted signal passes to reach the plurality of antennas.
	Smith, in a similar field of endeavor involving RF localization, teaches determining a first set of distances between a plurality of RF sensors (at least fig. 1 (130) and corresponding disclosure in at least [0045]) and a transmitting device (at least fig. 1 (120 and 110) and corresponding disclosure in at least [0051])([0052] which discloses the RF signals 140 are detected by each of the RF receivers positioned in the operating room and the unique position of the tip 110 can be determined using triangulation calculations. Examiner notes such triangulation would necessarily include a set of distances between the plurality of RF sensors and the transmitting device)
And determining a second set of distances by processing the first set of distances according to effects of different propagation speeds of radio frequency signals in one or more layers of tissue through which an emitted signal (at least fig. 1 (140) and corresponding disclosure in at least [0045]) from the transmitter (120/110) passes to reach a plurality of RF sensors (130) ([0054] which discloses after the surgical instrument 150 enters the subject, the RF signal’s (140) velocity may be altered due to the density of the tissue through which it travels. Corrections and adjustments to the triangulation signals and calculations (i.e. the first set of distances) are made based on the density of the tissues and the approximate distance of the instrument within the tissues. Examiner notes the corrected/adjusted triangulation signals and calculations would result in a second set of distances)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Iustin to include determining a second set of distances as taught by Smith in order to improve the accuracy of the detected position (Smith [0054])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iustin in view of Iustin et al. (US 20080154124 A1), hereinafter Iustin (2008).
Regarding claim 10,
Iustin teaches the elements of claim 1 as previously stated. Iustin fails to explicitly teach wherein the location of the passive device is determined, at least in part, using a model of human tissue. 
Iustin (2008) in a similar field of endeavor involving RF localization, teaches wherein a location of a device is determined (at least fig. 6 (65) and corresponding disclosure in at least [0067]), at least in part, using a model of human tissue ([0030] which discloses calibration mode is achieved by arranging the positioning device in multiple known locations, within a phantom (i.e. a model of human tissue) having the same electrical properties as human body tissues when an electromagnetic signal is transmitted from at least one transmitter within the position device and a model is built for each receiver element based on measurements of parameter values, such as amplitude, and/or phase information, at the multiple known positions and [0038] which discloses control unit retrieves the model for each receiving element and estimates the position P of the positioning device by comparing the retrieved models with the measured receive signal for each receiving element 14)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Iustin to include determining the location, at least in part, using a model of human tissue as taught by Iustin (2008) in order to enhance the location determination by providing a model which takes into account all effects which may occur e.g. (receiving antenna misalignemnet, near field propagation effects, etc. (Iustin (2008) [0029]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iustin and Iustin (2008) as applied to claim 10 above, and further in view of Chen (US 20190056442 A1).
Regarding claim 11, 
Iustin, as modified, teaches the elements of claim 10 as previously stated. Iustin further teaches wherein the model takes all effects into consideration ([0029]), such effects are listed to include multilayer internal multi-reflections (due to multiple tissue with different electrical properties). Iustin further teaches wherein the phantom has the same electrical properties as the human body tissues (i.e. multiple tissues). Considering these facts, it would appear that the model defines one or more layers as including an oil-based tissue layer and a water-based tissue layer, however, this is not explicitly disclosed. 
Nonetheless, Chen in a similar field of endeavor involving modeling electromagnetic propagation, teaches a model defining one or more layers of tissue, through which an emitted signal passes ([0029]), as including an oil-based tissue layer (at least fig. 5 (504) and corresponding disclosure in at least [0048]. Examiner notes that fat is considered an oil-based tissue layer in its broadest reasonable interpretation and per applicant’s specification in at least pg. 26 line 14) which is and a water-based tissue layer (at least fig. 5 (506) and corresponding disclosure in at least [0048]. Examiner notes that muscle is considered a water-based tissue layer in its broadest reasonable interpretation and per applicant’s specification in at least pg. 26 line 14-15)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Iustin, as currently modified, to include a model as taught by Chen in order to properly determine the models of each received signal during the calibration process when the passive device is implanted in a manner in which the emitted signal passes through such layers.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE LYN KLEIN/Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793